GRIGINAL                                         04/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0603


                                        DA 21-0603


 NORVAL ELECTRIC COOPERATIVE INC.,
                                                                      FELEO
                                                                       APR 0 5 2022
              Petitioner, Appellant, and                             Bowen Greulywoc..)d
                                                                                    Court
              Cross-Appellee,                                      Clerk of Supreme
                                                                      Stato of Montana
       v.
                                                                     ORDER
 SHALAINE LAWSON,

             Respondent, Appellee, and
             Cross-Appellant.


       Respondent, Appellee, and Cross-Appellant Shalaine Lawson, via counsel, has
moved this Court for an order allowing her to supplement the record on appeal. She
describes the supplementary materials as: (1) Transcripts for the attorney fee hearings held
on July 7 and 29, 2021; and (2) two boxes of file materials that remain at the Valley County
District Court.
       Lawson provided the July 7 and 29, 2021 hearing transcripts as exhibits to her
motion to supplement.       Petitioner, Appellant, and Cross-Appellee NorVal Electric
Cooperative Inc. (NorVal) has responded regarding Lawson's proposed supplementation
and asserts that it has no objection to the transcripts. This Court will therefore direct the
Clerk to file these transcripts accordingly.
       NorVal also asserts that it cannot stipulate to supplementing the record with "two
boxes of file materials" because it does not know what those boxes contain. NorVal offers,
however, that if the boxes' contents are materials that were part of the contested case
hearing before the Human Rights Bureau or the proceedings before the Human Rights
Commission, these materials may properly be part of the record on appeal.
       According to Lawson's motion, the Valley County Clerk of Court received these
two boxes from the Legal Secretary of the Montana Human Rights Bureau via a
Transmittal, and the Clerk docketed these boxes as No. 91 on the District Court's Case
Register. However, these materials were not uploaded into the District Court's electronic
file, and on appeal to this Court, the Clerk transmitted only the electronic files and did not
send any physical files to the Clerk of this Court.
       M. R. App. P. 8(1) provides in relevant part that "the original papers and exhibits
filed in the district court, the transcript of proceedings, if any, and a certified copy of the
docket entries prepared by the clerk of the district court shall constitute the record on appeal
in all cases." The two boxes at issue here, docketed by the Valley County Clerk as No. 91
on the Case Register, are part of the record on appeal.
       Under M. R. App. P. 9(1)-(2), the Valley County Clerk has the duty to transmit the
record to the Clerk of this Court within 40 days after the filing of the Notice of Appeal, and
if the Valley County Clerk determines that the exhibits "are too large or weighty to be
conveniently mailed," the Clerk "shall notify the parties in writing that the item or items
will not be transmitted[.]" In this case, it appears the Clerk did not notify the parties that
these boxes were not mailed, nor does it appear that these boxes are so extraordinarily large
as to constitute exhibits that cannot be "conveniently mailed." Therefore it is appropriate
to order the Clerk to transmit these materials to this Court as part of the record on appeal.
       THEREFORE,
       IT IS ORDERED that Lawson's Motion to Supplement is GRANTED.
       IT IS FURTHER ORDERED that the Valley County Clerk of Court SHALL
TRANSMIT to the Clerk of this Court the physical files which were not uploaded as part
of the electronic record in this matter within 20 days of the date of this Order.
       The Clerk is directed to file the July 7 and 29, 2021 hearing transcripts Lawson
provided.
       The Clerk is further directed to give notice of this Order to all counsel of record and
to the Valley County Clerk of Court.
       Dated this      day of April, 2022.



                                                                  ChiefJustice


                                               2
    Justices




3